     Case 1:19-cv-01044-RJJ-RSK ECF No. 8 filed 12/26/19 PageID.129 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


DENNIS KNUTH, et al.,

                Plaintiffs,
                                                               CASE NO. 1:19-CV-1044
v.
                                                               HON. ROBERT J. JONKER
CITY OF ST. JOSEPH, MI, et al.,

                Defendants.
                                    /


                                              ORDER

         Plaintiffs have filed a Motion for Preliminary Injunction to Preserve the Status Quo (ECF No.

6). Defendants shall file a response to the motion fourteen days following service of the Verified

Complaint and motion.



Date:     December 26, 2019                            /s/ Robert J. Jonker
                                                       ROBERT J. JONKER
                                                       CHIEF UNITED STATES DISTRICT JUDGE
